Citation Nr: 0604451	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  02-10 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for hypertension, 
including as secondary to chronic pain from service-connected 
spondylosis at T4-12.

2.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).

3.	Entitlement to an initial rating higher than 10 percent 
for migraine headaches.

4.	Entitlement to an initial rating higher than 10 percent 
for gastroesophageal reflux disease (GERD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her private physician


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to July 
1981.  She had subsequent service in the Air Force Reserves 
from 1985 to 2001, and during this period was recalled to 
active duty from October 1989 to November 1990 and again from 
January to April 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's claims for service 
connection for herniated discs (at L1-2 and C4-5), 
spondylosis at T4-12, hypertension (including as secondary to 
chronic pain from spondylosis at T4-12), GERD, 
ocular hypertension, and migraine headaches.  The RO also 
denied a TDIU.  In August 2002, the veteran testified at a 
hearing at the RO before a local Hearing Officer.  A 
transcript of that proceeding is of record.  

In June 2004, the Board advanced the veteran's case on the 
docket.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2005).

Later that month, the Board granted the claims for service 
connection for a herniated disc at L1-2, a herniated disc at 
C4-5, spondylosis at T4-12, and ocular hypertension.  The 
Board then remanded to the RO (via the Appeals Management 
Center (AMC) in Washington, DC), the additional claims for 
service connection for hypertension, GERD and migraines 
headaches, as well as 



the claim for a TDIU.  The further development requested at 
that time involved the veteran undergoing a comprehensive 
examination with respect to each of the above-noted 
conditions, including the claimed hypertension disability.  
Adjudication of the claim for a TDIU was to proceed after the 
AMC's disposition of the underlying claims that were 
remaining for service-connected disability.  In an October 
2005 decision, following completion of the requested actions, 
the AMC granted service connection for migraine headaches and 
assigned an initial 10 percent rating effective April 10, 
2001.  The AMC also granted service connection for GERD with 
the same 10 percent initial rating and effective date of 
April 10, 2001.  The AMC also issued a supplemental statement 
of the case (SSOC) concurrently continuing the denial of the 
remaining claims.  The case was then returned to the Board 
for further review.

The Board will decide the veteran's claim for service 
connection for hypertension. Her remaining claim, however, 
for a TDIU, requires still further development before being 
decided on appeal.  And as regarding the issues of 
entitlement to a higher initial evaluation for service-
connected migraine headaches and GERD, the veteran has filed 
a timely notice of disagreement (NOD) in response to the RO's 
initial ratings for these conditions.  But the RO has not yet 
issued a statement of the case (SOC) concerning these issues.  
Consequently, the Board must remand these claims to the RO, 
rather than merely referring them there.  Manlincon v. West, 
12 Vet. App. 238 (1999).  The remand will occur via the AMC 
in Washington, DC.  VA will notify the veteran if further 
action is required on her part.




FINDINGS OF FACT

1.	The RO has provided the veteran with thorough and detailed 
notice regarding the procedures under the Veterans Claims 
Assistance Act (VCAA) for the evidentiary development of the 
claim for service connection for hypertension. Moreover, all 
relevant evidence necessary for an equitable disposition of 
this claim has been obtained.  

2.	After the veteran's most recent VA examination in April 
2005, the evaluating physician diagnosed borderline 
hypertension and noted the veteran did not then appear to 
have essential hypertension. 

3.	Assuming for the sake of argument the propriety of a 
current diagnosis of hypertension, there still is no record 
of this condition during active duty or a period of ACDUTRA, 
and also no other competent evidence of a direct link between 
this condition and the veteran's service in the military.

The most persuasive medical evidence of record addressing 
whether the veteran has hypertension that is etiologically 
related to chronic pain from her service-connected 
spondylosis at T4-12, effectively rules out any such 
relationship.   


CONCLUSION OF LAW

The veteran does not have hypertension that was incurred or 
aggravated during service, that may be presumed to have been 
so incurred, or that is proximately due to or the result of a 
service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  
The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim, and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In furtherance of VA's duty to notify the veteran as to the 
procedures under the VCAA for the evidentiary development of 
her claim for service connection for hypertension, the RO has 
issued to her a May 2001 notice letter, and the AMC has 
issued an August 2004 letter as well.  The May 2001 
correspondence met essential requirements as to the content 
of notice under the VCAA.  The veteran was notified as to the 
information and evidence not of record that was necessary to 
substantiate the claim on appeal, and furthermore, was 
informed as to the mutual obligation between VA and herself 
for obtaining evidence that was pertinent to the disposition 
of the matter on appeal (in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002)).  

Regarding the August 2004 notice letter, this correspondence 
contained similar information as to the procedures for 
development of her claim.  This letter also placed the 
veteran on notice as to the specific type of information that 
would be most helpful in support of her claim -- i.e., dates 
of treatment in service, statements from individuals who knew 
her while on active duty, statements from service medical 
personnel, post-service treatment records, employment 
physical examinations, etc.  Enclosed was a copy of VA Form 
21-8940 (Veterans Application for Increased Compensation 
Based on Unemployability), which the AMC requested that the 
veteran complete and returned in support of the claim for 
entitlement to a TDIU.  Additionally, the August 2004 letter 
included language specifically requesting that the veteran 
provide the RO with any further evidence in her possession 
that pertained to her claim.  This language met the 
requirement for the fourth and final "element" of 
comprehensive VCAA notice as set forth above.     

Additional relevant notice documents in this case include the 
June 2002 SOC, and November 2003 and October 2005 SSOCs.  
Each of the above informed the veteran as to the evidence 
that was still required to substantiate her claim.  And the 
most recent October 2005 SSOC included citation to 38 C.F.R. 
§ 3.159 -- the regulation that sets forth the procedures by 
which VA will assist a claimant in the development of a claim 
for compensation benefits.  

Thus, based upon a review the above documents, the veteran 
has been provided with sufficient VCAA notice as required 
under Pelegrini II.  See also 38 U.S.C.A.  § 5103(a), and 
38 C.F.R. § 3.159(b)(1).  

Also in Pelegrini II, the Court held, among other things, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. at 119-20.  

In the instant case, the May 2001 VCAA notice letter was 
received prior to the  May 2002 RO decision representing the 
initial adjudication of the claim for service connection for 
hypertension, at present under appellate consideration.  So 
that correspondence was timely in accordance with the legal 
criteria set forth above.  The August 2004 notice letter, 
however, was clearly issued to the veteran subsequent to the 
2002 rating decision, and consequently does not meet the 
definition of timely notice provided in Peligrini.  See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

This notwithstanding, the RO has taken sufficient action to 
remedy any detrimental effect that the timing of the 
subsequent VCAA letter may have had upon development of the 
veteran's claim.  Following the issuance of the above-noted 
August 2004 correspondence, the veteran had ample opportunity 
to respond with supporting evidence and/or argument prior to 
the AMC's issuance of the October 2005 SSOC continuing the 
denial of her claim.  During this time period, the veteran 
submitted numerous personal statements, as well as medical 
records from her private treating physician.  Bear in mind 
also that prior to the issuance of the October 2005 SSOC, the 
veteran was afforded a comprehensive VA examination to 
determine the nature and likely etiology of the claimed 
hypertension condition.  

For these reasons, the Board finds that regardless of the 
timing of the subsequent VCAA notice letter, the veteran has 
been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA ") (citing Pelegrini 
II, 18 Vet. App. at 122-24).

Furthermore, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
her claim.  The RO has obtained the veteran's 
service medical records (SMRs), and VA outpatient records 
from the Pittsburgh VA Medical Center (VAMC), and records 
pertaining to the receipt of disability benefits from the 
Social Security Administration (SSA).  Also, the RO has 
arranged for the veteran to undergo numerous VA examinations 
in connection with the claims on appeal.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran herself has 
submitted numerous clinical records and treatment summaries 
from Dr. S. Hoffman, and other medical providers.  She has 
also provided various personal statements, and a September 
2002 lay statement from a third-party in support of her 
claim.  The veteran, along with Dr. Hoffman, provided 
testimony during an August 2002 hearing before RO personnel.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Background

The veteran served on active duty from August 1975 to July 
1981.  She then served in the Air Force Reserves from 1985 to 
2001, and was recalled to active duty from October 1989 to 
November 1990 and again from January to April 1991.  

Following the end of her active duty service in 1991, the 
veteran's personnel file reflects that throughout the 1990s, 
and up until April 2001, she continued to serve in a reserve 
capacity, with combined amounts of active duty and inactive-
duty-for-training days ranging from 87 to as much as 150 days 
per year.  

The SMRs from during the veteran's initial period of active 
military service, from May 1975 to July 1981, do not reflect 
any symptoms or complaints of hypertension or elevated blood 
pressure readings.    



Subsequent records from the veteran's service in the Air 
Force Reserves, consisting largely of outpatient clinical 
records from Dr. S. Hoffman, indicate the first instance in 
which hypertension was diagnosed or otherwise suspected was 
in late 2001.  (As discussed further below, Dr. Hoffman also 
later treated the veteran in private practice, post-service).  
In particular, a September 2001 annual medical certificate 
completed by Dr. Hoffman shows a diagnosis, in pertinent 
part, of low grade hypertension secondary to chronic pain 
syndrome.  Based upon this and other conditions that 
apparently had developed in service, the veteran's PULHES 
profile was adjusted from 2 to 4 under the category of 
physical capacity.  [PULHES refers to the six categories that 
are representative of an individual's physical profile.  The 
P stands for physical capacity or stamina; the U for upper 
extremities; the L for lower extremities; the H for hearing 
and ear; the E for eyes; and the S stands for psychiatric.  
The number 1 indicates that an individual possesses an 
optimal level of medical fitness.]  It was also noted on this 
medical certificate that as a result of her 4P profile, the 
veteran was not permitted to reenlist for any further duty 
assignments with the Air Force Reserves.
 
An April 2002 medical evaluation report associated with the 
veteran's Air Force Reserves medical records, conducted by 
Dr. Hoffman, indicates that, amongst other ongoing health 
conditions, during the late 1990s the veteran was noted to 
have persistent hypertension without apparent end organ 
damage, most likely due to her chronic pain syndrome 
resulting from back disorders of the cervical and thoracic 
spine.  Later that month, a Medical Evaluation Board (MEB) 
report was prepared that listed as the medical diagnosis:  
post-traumatic thoracic spondylosis with secondary chronic 
pain syndrome; GERD, secondary to chronic pain 
syndrome/probable visceral somatic reflux; low grade 
hypertension secondary to chronic pain syndrome; and cervical 
and lumbar disc herniations/post-traumatic degenerative 
changes.  The July 2002 determination of an Informal Physical 
Evaluation Board (IPEB) on the basis of the above information 
was that the veteran would be discharged from service due to 
physical disability with severance pay.  It was further noted 
that chronic pain syndrome (secondary to post-traumatic 
thoracic spondylosis and degenerative disc disease) was 
deemed an unfitting condition which was compensable and 
ratable, while hypertension and GERD were considered 
unfitting but not compensable and ratable.  By an August 2002 
reserve order she was relieved from her current assignment 
and assigned to the Air Force retired reserve section.   

Apart from those medical and personnel records associated 
with the veteran's Air Force Reserves service, the veteran's 
records of private treatment from Dr. S. Hoffman include a 
February 2001 report that her back pain and hypertension were 
well-controlled through medication.  The veteran reported 
that she had discontinued taking any blood pressure 
medication while wearing a pain relief patch, and checked her 
blood pressure 4 to 5 times daily, and then reported that 
while wearing the patch all blood pressure readings were 
essentially normal.  This led the physician to conclude that 
the veteran's hypertension was pain induced.  The veteran was 
also noted as having the following blood pressure readings 
throughout 2001:  in March 2001, 170(systolic)/94(diastolic); 
June 2001 172/96; July 2001 172/94.  A July 2001 report noted 
the physician's opinion that based upon the veteran's lack of 
progress with various medications and physical therapy 
modalities, and the severity of disease as outlined on 
physical examination, it was reasonable to expect that she 
was unable to perform any useful gainful employment, and that 
her overall medical condition would continue to deteriorate.

Outpatient treatment records from the Pittsburgh VAMC, dated 
from October 2000 to September 2004, include a March 2001 
physician's report noting the veteran was receiving continued 
treatment at that facility for back pain.  The physician also 
observed that the veteran's blood pressure was 143/93.  A 
clinical assessment was provided of back pain, as well as 
mild hypertension at that time.  It was further noted the 
veteran had experienced elevated blood pressure in the past.  
The physician stated that she questioned "whether this was 
secondary to pain versus other."   

The veteran underwent VA examination in September 2001 (by a 
VA registered nurse) for evaluation of disorders of the 
cervical and thoracic spine, and also to determine whether 
her claimed hypertension had developed secondary to chronic 
pain syndrome resulting from a disability of the spine.  The 
examiner's diagnosis was of a series of cervical and thoracic 
spine disorders, noted in greater detail on the examination 
report itself.  In a November 2001 addendum, the examiner 
stated that the issue of hypertension as secondary to chronic 
pain had been referred to the Renal Service, but that service 
had refused to complete the examination because the veteran 
had not actually been treated for or diagnosed with 
hypertension, and the blood pressure readings on file were 
only "top normal."  It was noted the veteran had blood 
pressure readings, documented since August 2000, of:  143/93, 
159/96, 123/65, and 142/83, all without treatment.  
The examiner further expressed the viewpoint that, while it 
was at least as likely as not that elevated blood pressure 
may develop as a secondary consequence of chronic pain, the 
veteran was not then being treated for hypertension.  

A November 2001 administrative decision from the Social 
Security Administration (SSA) shows the veteran was deemed to 
be disabled as the result of a primary diagnosis of disorders 
of the back (discogenic and degenerative), and a 
secondary diagnosis of glaucoma, effective from November 10, 
2001.  
At the August 2002 RO hearing, both the veteran and her 
treating physician, Dr. S. Hoffman, provided testimony.  The 
veteran testified that the Air Force reserve unit in which 
she served was one of a few dozen wherein participants would 
serve for weeks at a time and have duties similar to those on 
continuous active duty, and that she did not have a civilian 
job during her reserve service.  She also stated that she was 
taking medication for high blood pressure.  Additionally, the 
veteran's physician stated that she had developed persistent 
high blood pressure at some point during her military 
service.  He further testified as to the nature of the 
veteran's back injuries in service, and how this had led to 
the development of spondylosis.  He then explained what he 
believed was the reason for an association between chronic 
pain and hypertension, stating that when an individual's body 
was in pain it would begin releasing adrenaline, and that one 
of the effects of adrenaline was to constrict the size of the 
blood vessels, and thereby increase blood pressure.  
He stated that if an individual had chronic pain syndrome 
then that would increase adrenaline release and the blood 
vessels would stay constricted, which would lead to chronic 
hypertension.

In his September 2003 correspondence, Dr. Hoffman stated the 
veteran continued to have refractory borderline hypertension, 
amongst other conditions.

In June 2004, on consideration of the veteran's claim for 
service connection for hypertension, the Board indicated that 
the September 2001 VA examiner (through a November 2001 
addendum) had noted the absence of hypertension, and the 
remaining evidence of record did not establish a clear 
diagnosis of hypertension either.  Thus, the Board remanded 
the claim for service connection for hypertension, in part, 
for the veteran to undergo VA examination to determine if she 
indeed has this claimed condition, and if so, whether it is 
related to her service in the military - either directly (or 
presumptively) or even secondarily to her service-connected 
spondylosis.

In a July 2004 letter, Dr. Hoffman reiterated his belief that 
the veteran's blood pressure was subject to elevation during 
exacerbations of her chronic back pain, due to her service-
connected spondylosis.  The veteran's blood pressure readings 
were noted to be 182/156 during her most recent visit.  
According to Dr. Hoffman, recent readings during treatment at 
a VA facility were in the same range.  He said he therefore 
advised the veteran to consider restarting blood pressure 
medication.

In a January 2005 summary of the veteran's condition, Dr. 
Hoffman indicated that with regard to her diagnosed 
progressive post-traumatic degenerative disorder of the 
entire spine, this was probably the most responsible agent 
for her continued hypertension - which clinically, appeared 
to be exacerbated due to the same since her last visit.   

In the report of an April 2005 VA examination for 
hypertension and cardiovascular disorders, the examiner noted 
at the outset his review of the veteran's claims file.  He 
then observed in regard to the pertinent medical history 
that, during service the veteran had a severe fall and injury 
to the back, and also had a herniated disc and cervical spine 
abnormality.  These injuries had resulted in chronic pain, 
for which she still receives treatment.  With respect to her 
claimed hypertension, a review of the record did not show any 
severe hypertension or treatment of hypertension during 
military service.  The veteran indicated that the private 
physician, an osteopath, who was treating her for chronic 
pain, periodically mentioned to her a hypertension problem.  
There was no actual record in the claims file that the 
veteran was on medication for hypertension.  She did report 
having taken prescription medication for the past week for 
hypertension, and further stated that her blood pressure 
usually went up whenever she felt pain, and then came back 
down to normal.

On objective physical examination, the veteran was wearing a 
collar over her cervical spine and a belt for lumbar support.  
The cardiovascular examination revealed a normal jugular 
venous pulse.  Pulse was 70 beats per minute and regular.  
Blood pressure seated was 140/95, standing was 140/95 and 
lying down was 140/95.  The heart sounds were normal.  
Peripheral pulses were normal, and there was no pedal edema.  
The veteran did not given any history of chest pain, 
shortness of breath, swelling in her feet or any other 
cardiac symptoms.  An EKG was within normal limits.   

The VA examiner further indicated that on physical 
examination, there was no evidence of any cardiac 
involvement, and the cardiogram was within normal limits.  
There were no signs of congestive heart failure.  The 
veteran's blood pressure was borderline for hypertension.  
However, based upon one sitting and one standing blood 
pressure reading in an anxious patient, it was difficult to 
establish the diagnosis of essential hypertension.  She gave 
a history of taking prescription medication daily, but this 
was not documented in her medical records.  The examiner then 
stated the conclusion that there had been no relationship 
between the veteran's pain and the hypertension that was 
diagnosed in the past, and which had to be considered 
borderline hypertension.  According to the examiner, there 
was no known causal relationship between back pain and 
hypertension.  He stated that it was not at all likely the 
veteran's service-connected back problem and chronic pain was 
the cause of any hypertension that existed or may have 
existed.

In subsequent correspondence, including her December 2005 
statement, the veteran alleged that she had received 
treatment for high blood pressure in April 2005 at the Butler 
VAMC, and that since then she had been on prescription 
medication for this condition.  



Governing Laws, Regulations and Legal Analysis

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be awarded when a disability has been 
incurred or aggravated in connection with active duty 
service, as well as for disability resulting from disease or 
injury incurred in or aggravated while on active duty for 
training (ACDUTRA) or for an injury incurred or aggravated 
while on inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 
101(24), 1131; 38 C.F.R. §§ 3.6(a), 3.303.  

Certain conditions, such as cardiovascular-renal disease 
(including hypertension), will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service.  This presumption, however, 
is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically aggravated another condition that is not 
service connected, but compensation is only payable for the 
additional disability attributable to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  Also, medical 
evidence is required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995).

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet App. 518, 519 (1996).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("[T]he VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine" and does not mandate a 
discussion of all lay evidence of record.)

For the reasons discussed below, the medical evidence does 
not warrant granting service connection for hypertension.  
The veteran has claimed entitlement to service connection for 
this condition on both a primary and secondary basis, the 
latter involving an alleged causal relationship between her 
chronic pain resulting from service-connected spondylosis at 
T4-12.

Prior to discussion of these respective bases of entitlement, 
the Board will address in brief the matter of evidence of the 
current claimed hypertension condition.  This is because, in 
general, the finding of a current disability is a condition 
precedent to addressing the matter of medical nexus (i.e., a 
relationship between that disability and service) with 
respect to claims for service connection.  That is to say, 
without sufficient proof the veteran actually has the 
condition claimed, there obviously is no possible way of 
etiologically linking a nonexistent condition to her miltiary 
service.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.")  See, too, 
Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 
38 U.S.C. § 1131 as requiring the existence of a present 
disability for VA compensation purposes).  See also Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).

As a guideline in determining what constitutes a well-
supported diagnosis of hypertension, 38 C.F.R. § 4.101, 
Diagnostic Code (DC) 7101 (2005), Note 1, defines 
hypertension as diastolic blood pressure predominantly 90 mm. 
or greater, and isolated systolic hypertension as systolic 
blood pressure of predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  A diagnosis of 
either of the above must be confirmed by readings taken two 
or more times on at least three different days.

Here, as indicated above, a clinical assessment of 
hypertension was first noted in private treatment records 
dated in February 2001, and blood pressure readings taken at 
that time -- ranging from 170/94 to 172/96 over a four month 
period --would initially appear supportive of a diagnosis of 
hypertension.  In fact, these readings were taken ostensibly 
while the veteran was still on reserve duty, and more recent 
evidence would be needed to establish a current disability.  
Thereafter, on examination in September 2001, after the 
veteran had ceased activity on reserve duty, the examiner 
concluded that hypertension was not present, based upon 
blood pressure readings on file that were no more than "top 
normal."  And on the April 2002 MEB report, the assessment 
of low grade hypertension, in and of itself not a definitive 
diagnosis, also does not include accompanying test results in 
order to clarify whether the threshold for hypertension had 
been met.  The evaluation summaries that followed from the 
veteran's treating physician noted instances of significantly 
elevated blood pressure that would appear to meet the 
requirement above.  Yet on examination again in April 2005, 
the diagnosis was borderline hypertension, and with findings 
that rendered it "difficult" to establish a diagnosis of 
essential hypertension.    



As mentioned, under VA case law, service connection may be 
granted only where a veteran has a current disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim.").  See, too, Degmetich v. Brown, 104 F.3d 1328 
(1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

The medical information referenced above is insufficient on 
its own to clearly establish a diagnosis of hypertension.  
But, regardless, the Board is mindful of the more recent 
tests (including during the April 2005 examination itself) 
showing what would be the lower end of isolated systolic 
hypertension, consistent with DC 7101, as well as the most 
recent clinical assessment of at least borderline 
hypertension.  The veteran's private treatment records also 
note on more than one instance the use of medication to 
control hypertension.  Thus, for the sake of argument and 
with due consideration of the merits of the veteran's claim, 
the Board will accept the contention that she now has 
hypertension as defined by DC 7101.

Concerning the ancillary issue of whether a present 
hypertensive condition may be attributed to either service, 
directly, or indirectly to other service-connected 
disability, a direct basis of entitlement can initially be 
ruled out.  The relevant provisions for presumptive service 
connection are inclusive of cardiovascular disease (such as 
hypertension) amongst those conditions for which service 
connection may be presumed incurred in service when 
manifested to a compensable level within 1-year of service 
discharge.  See 38 C.F.R. §§ 3.307, 3.309.  There is an 
additional requirement, however, of at least 90 days 
continuous active service (section 3.307(a)(1)), and here 
there is no record of the necessary 90 days of service in the 
months preceding the veteran's medical ineligibility in 
September 2001, much less continuous 90 days (her INACDUTRA 
during this time period would not be counted since 
hypertension is a disease, and not due to injury, in 
accordance with 38 C.F.R. § 3.6).  Assuming even fulfillment 
of the 90-day criterion, within one year after September 2001 
(or even if her August 2002 administrative retirement date 
were used as the starting point) there still is no indication 
of hypertension to at least a compensable degree -- under DC 
7101, diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.

There is likewise no basis from the medical evidence of 
record for establishing a causal nexus between presently 
claimed hypertension and service.  Competent medical evidence 
would be required to establish a direct link to service.  See 
e.g., Edenfield v. Brown, 8 Vet. App. 384, 388 (1995).  See, 
too, Espiritu v Derwinski, 2 Vet. App. 492, 494 (1992); Layno 
v. Brown, 6 Vet. App. 465 (1994).  Significantly, however, 
with regard to the time period in which the veteran served, 
including her Air Force reserve service, there is no 
objective record of treatment for hypertension.  While her 
private physician's records first note hypertension in  
early-2001, there is nothing to establish this was during any 
period of active service or even ACDUTRA.  And the September 
2001 annual medical certificate listing hypertension was 
during a time when the veteran was considered medically 
ineligible to serve.  As a result, even though the record 
shows she served for a substantial number of weeks in a 
reserve capacity from mid-2000 to 2001 (what appears to be 
approximately 11 weeks, not including inactive duty), 
in addition to a lengthy period of non-duty as a civilian, 
there is no objective association between hypertension and 
her duty assignment.  For this same reason, her treating 
physician's observation in April 2002 that she was noted to 
have persistent hypertension in the late 1990s cannot 
necessarily be attributed to any period of recall to active 
service, or again even ACDUTRA.  In any event, the veteran's 
main contention, as well as the consistent focus of the 
opinions expressed by her physician, is that of entitlement 
on a secondary basis due to chronic pain from spondylosis, 
and this is discussed below.

With regard to the question of whether claimed hypertension 
may be etiologically linked to the veteran's service-
connected spondylosis at T4-12 with accompanying pain, the 
medical opinion which the veteran has provided in support of 
her claim is that of her private physician, Dr. Hoffman, as 
expressed in numerous statements and in his hearing 
testimony.  In an April 2002 medical evaluation report 
prepared in anticipation of the veteran's discharge from 
service, this physician noted a diagnosis of "low grade 
hypertension secondary to chronic pain syndrome," and during 
the August 2002 hearing he provided a basis for the alleged 
secondary relationship to spondylosis -- stating that the 
pain promoted the release of adrenaline, thereby constricting 
the size of blood vessels, and in turn causing increased 
blood pressure and, over time, consequent hypertension.  He 
has submitted additional letters reiterating the basis for 
the claimed relationship between elevated blood pressure and 
flare-ups of chronic back pain.  But there is also a contrary 
opinion of record from the April 2005 VA examiner concluding 
it is not at all likely the veteran's service-connected 
spondylosis with chronic pain caused hypertension, based on 
review of the record and on the premise that there was no 
known casual relationship between these two conditions.

Another relevant opinion of record, that of a VA physician 
who treated the veteran in March 2001, was that the veteran 
appeared to have mild hypertension, but she questioned 
whether this was "secondary to pain versus other."  It is 
also noted that a separate finding expressed by the prior 
September 2001 VA examiner, that high blood pressure in 
general could develop secondary to chronic pain, was not 
intended as an opinion in reference to this specific case, 
inasmuch as this examiner in fact ruled out a diagnosis of 
hypertension at that point.

In deciding this claim, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  In this case, the Board finds there 
are legitimate reasons for accepting the opinion of the April 
2005 VA examiner (and consistent statement from the March 
2001 VA physician) over the private physician's medical 
opinion to the contrary.

Those factors that contribute to the significant degree of 
probative value that should be attributed to the April 2005 
examiner's opinion include his detailed physical examination 
of the veteran, as well as that his opinion involved a 
specialized evaluation for the condition of hypertension, 
inclusive of interpretation of diagnostic testing.  What 
proves to be the most probative factor in evaluating this 
opinion overall, though, is the examiner's complete review of 
the veteran's claims file that encompassed treatment history 
from both during and since service.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000); Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Indeed, when evaluating this history, this 
examiner noted the absence of treatment for hypertension in 
service and of documented medication use, so the examiner's 
review of the record appears to be thorough in its scope.  
Presumably, he also had the opportunity to review the March 
2001 VA physician's statement (questioning a relationship 
between pain and high blood pressure), and the more favorable 
statements from the veteran's own physician, Dr. Hoffman.  
Additionally, the fact that the physician treating the 
veteran in early-2001 was not convinced of a link between 
chronic and mild hypertension helps to substantiate this VA 
examiner's conclusion.  

The examiner's opinion should be regarded as highly 
probative, in view of its identified factual basis that is 
both well-informed and grounded in the record.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 
7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

In comparison, as pertaining to the opinion expressed by the 
veteran's private physician, Dr. Hoffman, while this 
physician also has had the opportunity to repeatedly evaluate 
the veteran and also has presented the medical basis for his 
conclusion, when compared to the opinion expressed by the 
April 2005 examiner, there was nonetheless not the same 
opportunity to review the contents of the claims file.  This 
includes to a significant extent the post-service VA 
outpatient records associated with the file - which 
documented, at most, treatment for mild or borderline 
hypertension and some skepticism on the part of a treating 
physician that chronic pain was the cause of the same.  The 
Board further notes that there is no requirement that further 
evidentiary weight be afforded to the opinion of a physician 
treating the veteran, given that the Court of Appeals for 
Veterans Claims (Court) has expressly declined to adopt a 
"treating physician rule."  See Guerrieri v. Brown, 4 Vet. 
App. at 467, 471-73 (1993).  See also Harder v. Brown, 5 
Vet. App. 183, 188 (1993); Van Slack v. Brown, 
5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 
(1993).  See, too, White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001).

In view of the specialized subject area of the April 2005 
examination for cardiovascular disease, the examiner's 
comprehensive review of the record (including other opinions 
of record on etiology), and his definitive conclusion ruling 
out any relationship between any current hypertension and 
chronic pain due to service-connected spondylosis, this 
examiner's opinion should be considered the more probative.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993); Goss v. Brown, 
9 Vet. App. 109, 114 (1996).  Hence, the weight of the 
medical evidence is against entitlement to service connection 
on a secondary basis.

The Board also has taken into account the veteran's own 
assertions that her claimed hypertension is the result of 
chronic pain associated with spondylosis.  However, as a 
layperson, she simply does not possess the requisite training 
and/or expertise to provide a probative opinion on matters 
requiring a medical background -- and hence, she cannot 
provide either a medical diagnosis of hypertension or a 
persuasive opinion as to the etiology of such condition.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 

For these reasons, the claim for service connection for 
hypertension, including as secondary to chronic pain from 
service-connected spondylosis at T4-12, must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, because the 
preponderance of the evidence is against the veteran's claim, 
this doctrine is not applicable.  38 U.S.C.A. 5107(b); 38 
C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1991).




ORDER

The claim for service connection for hypertension, including 
as secondary to chronic pain from service-connected 
spondylosis at T4-12, is denied.


REMAND

Further evidentiary development is required with regard to 
the claim remaining for a TDIU.  As a general matter, a total 
disability rating for compensation purposes may be awarded 
when it has been established that the claimant is unable to 
secure or follow a substantially gainful occupation as the 
result of service-connected disability, or multiple service-
connected disabilities.  See 38 C.F.R. § 4.16.  Such an award 
may be assigned notwithstanding that the actual schedular 
rating is less than total.  Id.  Specifically, a total 
disability rating may be assigned when the disabled person is 
unable to secure substantially gainful employment as the 
result of his disability(ies) -- provided that, if there is 
only one such disability, it shall be ratable at 60 percent 
or more, or if there are two or more disabilities, there 
shall be at least one ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.    38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16.  

Additionally, VA regulations provide that where a claimant is 
deemed unemployable as the result of service-connected 
disabilities, but fails to meet the percentage standards set 
forth above, the claimant's case would warrant referral to 
the Compensation and Pension Service to determine whether the 
case otherwise presents such exceptional circumstances that 
he or she is entitled to extra-schedular consideration.  38 
C.F.R. §§ 3.321(b)(1), 4.16(b).  See also Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  



At present, the veteran is in receipt of service-connected 
benefits for a series of conditions consisting of a herniated 
disc at C4-5, herniated disc at L1-2, spondylosis at T4-12, 
ocular hypertension, GERD, and migraine headaches.  
Based solely upon the current disability ratings assigned for 
these conditions, the veteran does not currently meet the 
schedular standards for a TDIU -- in this respect, she has no 
single disability evaluated at 60 percent or more, or single 
disability at 40 percent (with sufficient additional 
disability to warrant a combined 70 percent rating).  That 
notwithstanding, since the Board's most recent June 2004 
remand of the TDIU issue, additional medical evidence has 
been received in support of the contention that she is in 
fact unemployable.  Notably, in his August 2004 evaluation 
report, the veteran's private treating physician stated his 
observation that the veteran's chronic pain syndrome due to 
service-connected disability showed marked exacerbation and 
contributed directly to conditions such as cephalgia and 
epigastric pain (both service-connected as well).  He then 
provided an addendum that "based on serial examinations of 
this patient, it is reasonable to think that [she] is totally 
incapable of any gainful employment at this time and will 
become less so..."  In January 2005, he noted that due to her 
overall condition, primarily her orthopedic disabilities, she 
remained fully disabled.

The opinion expressed above is clearly supportive of the 
veteran's claim and based on her treatment history, however, 
a VA medical opinion that takes into consideration review of 
the claims file, including the most recent VA examination 
reports concerning the severity of each of her service-
connected conditions, is needed to definitively address the 
issue of employability.  In providing the requested opinion, 
the VA physician should also ensure that only those 
disabilities for which the veteran has been awarded service 
connection are considered in evaluating her capacity for 
substantially gainful employment.  See Blackburn v. Brown, 4 
Vet. App. 395, 398 (1993).  In particular, the impact of any 
impairment due to "chronic pain syndrome" should only be 
considered to the extent that it is directly attributable to 
herniated discs, spondylosis or other 
service-connected disability, since service connection is not 
presently in effect for a distinct condition diagnosed as 
chronic pain syndrome or fibromyalgia. 

Finally, with respect to the veteran's claims for higher 
initial ratings for her service-connected migraine headaches 
and GERD, the RO granted service connection for both of these 
conditions and assigned an initial 10 percent evaluation for 
each condition (effective from April 10, 2001), pursuant to 
an October 2005 rating decision.  Thereafter, in December 
2005, the veteran expressed her disagreement with the initial 
ratings assigned for these conditions.  While admittedly only 
a short period of time has elapsed since the date of the 
veteran's filing of a valid NOD, the Board emphasizes that 
the RO has not yet provided her an SOC in response to this 
NOD, nor has she been given an opportunity to perfect an 
appeal to the Board concerning these additional issues by 
filing a timely substantive appeal (VA Form 9 or equivalent 
statement).  Where, as here, the veteran has submitted a 
timely NOD, and the RO has not issued an SOC providing her 
the opportunity to perfect an appeal as to the benefits 
sought, the claims must be remanded to the RO for issuance of 
an SOC as opposed to merely referred there.  See Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995).

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Obtain any outstanding treatment 
records from the Pittsburgh VAMC, since 
September 2004; and from the Butler 
VAMC, since March 2005.  Then associate 
any additional records that are 
obtained with the claims file.

2.	Schedule the veteran for a VA general 
medical examination.  Send the claims 
folder to the examiner for a review of 
the veteran's pertinent medical 
history, including a complete copy of 
this remand.  

The examiner is then requested to offer 
an opinion with regard to whether the 
veteran is incapable of securing and 
maintaining substantially gainful 
employment due to one or more service-
connected disabilities.  In offering 
this opinion the examiner must consider 
the degree of interference with 
ordinary activities, including capacity 
for employment, caused solely by the 
veteran's service-connected 
disability(ies), as distinguished from 
any nonservice-connected physical 
condition.  Additionally, if it is 
determined the veteran is indeed 
incapable of obtaining or retaining 
substantially gainful employment, 
the examiner should state the 
approximate date of onset of such 
occupational impairment.  
If no opinion can be rendered, without 
resorting to pure speculation, please 
explain why this is not possible.

3.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

4.	Then readjudicate the veteran's claim 
for a TDIU in light of the additional 
evidence obtained.  In its adjudication 
of this claim, the RO should 
specifically indicate its continued 
consideration of the provisions of 38 
C.F.R. § 4.16, including section 
4.16(b) pertaining to extra-schedular 
consideration for cases in which a 
claimant fails to meet the required 
percentage standards for a TDIU, but is 
deemed unemployable due to service-
connected disability.  If this claim is 
not granted to the veteran's 
satisfaction, prepare an SSOC and send 
it to her and her representative.  Give 
them time to respond before returning 
the case to the Board for further 
appellate consideration.

5.	Also send the veteran an SOC 
concerning the issues of entitlement to 
an initial rating higher than 
10 percent for her migraine headaches 
and for an initial rating higher than 
10 percent for her GERD.  She and her 
representative also must be given an 
opportunity to "perfect" an appeal to 
the Board on these additional issues by 
submitting a timely substantive appeal 
(e.g., a VA Form 9 or equivalent 
statement).  And if, and only if, she 
perfects a timely appeal should these 
claims be returned to the Board.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 Department of Veterans Affairs


